Title: To Thomas Jefferson from André Limozin, 20 September 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 20th Septber. 1787

I have postponed answering to the Letter your Excellency hath honored me with in expectation to hear that the Boxes forwarded were deliverd in a good order, for I am very uneasy about it. [I have waited upon the Comptroler of our Customs, he shewd me the Copy of the orders forwarded to him by the Director of the Customs at Rouen by which there is not the least thing mentionned neither of Pearl ash nor of the Furs: in consequence where of I have desired the Comptroller to write again to the Director and to mentionn him that he had seen M. DeCalonne’s Letter to Your Excellency by which it was said that Potash and Pearl ash, and likewise Furrs coming from America imported by French or American ships would be lyable to no duty. I knew very well that the said freedom granted was only for the Kings Duties, and not for the Droits Locaux. I have begd of our Comptroller to transmitt me the Letter of the Director but hath refused it; observing that the Farmers General have the Copy of the orders they have sent the 5th April last to the Director of Rouen, that these Farmers Generals could not refuse to deliver to your Excellency a Copy of these orders and duly certifyed by their Committee because if that Copy was not conform to what they wrote this new Copy would be lookd upon in the Customs House as a new order and would be directly and punctually complyd with. I must beg of your Excellency to observe that the Freedom of duties upon the Furrs is of the greatest importance for the American trade, which already is lyable to very great losses by the behavior of the Farmers Generals who will hardly pay now 33. Lvers. for the very first quality Virginia Tobbacco; and require still very heavy allowances for tare, whilst they continue to receive immense parcells arriving every day on account of the Contract for which they pay 38 Lvers. with no other allowance but the real Tare of the hhd. If representations on that Matter are not taken in Consideration by the Farmers Generals I  am sory to foresee the intire ruin of the American trade in this Kingdom.] As long as I shall be considerd upon as Agent of the United States for this Port, I shall make it my duty to trouble your Excellency with my frequent observations for all whatever may be usefull for the greatest advantage of your Nation, for I dont know to whom I can apply beter to procure redress to the nation. If I should be too troublesome I hope your Excellency will have the indulgence to forgive my Zeal. It would be indeed very unhappy for the Nation if no body should take her interest in hands. The very same day your Excellency’s said Letter reached me, an American Ship Saild for Philada. I had happily time enough to give hint thither that the Turks had declared War to Russia and that Politick Matters were in an alarming Situation; that there was more room to think that war would be the consequence there of, than to hope that Peace should continue.
In order that the Magistrates should pay a more speedy attention to my Care for the interest of the American Nation, would your Excellency give a petition to the Ministers exposing them the matter and the necessity which obligeth Your Excellency in these Circumstances to beg of them to write to the Intendant of the Marine in this Port, and to the Judge of the admiralty to grant me their assistance on every occasion when the interest of your Nation shall require it, because till such times as Congress hath apointed Consuls or agents in France, your Excellency hath desired me to act for such in this Port, observing that I am not for that reason intitled to require the least Salaries, proemiums, reward nor the least thing, but that the American Masters will be obliged to shew me their papers, to prove that they are truely Americans, and that I shall be obliged to Certify (gratis) that I have found them in a due form, in order to prevent all Frauds. I believe your Excellency’s application will meet with a cheerfull approbation from the French Ministers, and from Congress.
I have observed by the Court Gazetes that the Court of Versailles had at last appointed an Ambassador for America. I wish the choice may be agreable to the American Nation, and that the French Government may find means to Ciment a real and Sincere Friendship and confidence between the two Nations. I believe the only mode to Succeed in that Point is to give more incouragement than hitherto hath been done to the american trade in this Kingdom; but unhappily incouragement to Commerce is not or at least very little known in this Country. We have received yesterday great many Letters from Amsterdam acquainting us that they had received  hint that the Prussian Army had liberty to inter into the Province of Gueldern, in consequence the States of Holland had taken the Resolution to drownd the Country, thus they begd to make no further purchase for their account, nay even to not let the Goods shipped to sail. These advices are very alarming, and makes one fear that all hopes of reconciliation are lost. I beg of your Excellency to do me the Kindness to continue me your good advices. I expect that an American Ship will sail very soon from hence for New York. We have several waiting only for a fair wind bound for Philadelphia. On board of these Sundry valuable bales of Cambrick and St. Quintin, fine Linnens and Lawns have been shipped. I have the Honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

